Citation Nr: 0700169	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  02-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include the residuals of an acute myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1979; he also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  In July 2003, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the North Little Rock RO 
(videoconference hearing); a copy of the transcript is 
associated with the record.  In February 2004, the Board 
remanded the case for additional development; it is again 
before the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date, if service connection is granted 
on appeal, and it is unclear whether the RO has requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1) (2006).

The Board notes that, in the present case, the claimant has 
not asserted that the cardiovascular disorder was incurred 
during his period of active service from January 1977 to 
January 1979, or during any applicable presumptive period.  
Coronary artery disease (or a myocardial infarction) was not 
diagnosed during his period of active service.  His 
separation examination report reflects cardiovascular 
evaluations and blood pressure readings that were within 
normal limits.  There is no indication in the record that any 
type of heart disorder was manifested to a compensable degree 
within one year of his discharge. 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.6 (2006).

The veteran suffered an acute myocardial infarction on the 
evening of August 12, 1990, after returning home from two 
days of INACDUTRA.  It is unclear whether the veteran began 
experiencing the prodromas of the myocardial infarction while 
still on INACDUTRA, which includes the time proceeding to or 
directly returning from such duty.  In addition, there is no 
indication in the record as to whether the veteran's service 
on the 11th and 12th of August in some way aggravated a pre-
existing heart disability.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The February 2004 remand included instructions 
to provide a cardiology examination in order to obtain a 
medical opinion regarding whether the veteran's current heart 
disability is related to service, and whether he began 
experiencing manifestations of a myocardial infarction while 
he was still on INACDUTRA.  It appears that the wrong 
examination instructions were provided for the veteran, as he 
was given a psychiatric evaluation instead of the cardiology 
examination, which was required by the Board's remand.  
Therefore, this case must be remanded for compliance with the 
Board's February 2004 remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish a higher disability rating or 
an effective date, if service connection 
is granted on appeal, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2. After completion of 1, VA should make 
arrangements for the veteran to be 
afforded a cardiology examination, by an 
appropriate specialist, to ascertain the 
current nature, extent of severity, or 
etiology of his claim cardiovascular 
disorder(s).  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should determine whether the 
veteran has any current cardiac 
disorders.  If a cardiac disorder is 
diagnosed, the examiner should express an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that any diagnosed cardiac 
disorder is related to the veteran's 
military service or any incident therein; 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
any diagnosed disorder pre-existed the 
appellant's military service; (3) if a 
pre-existing disorder is found, whether 
it is at least as likely as not (50 
percent or more probability) that the 
disorder was aggravated by the 
appellant's military service, especially 
his INACDUTRA on August 11th and 12th, 
1990; and (4) whether it is at least as 
likely as not (50 percent or more 
probability) that, while still on 
INACDUTRA on August 11th and 12th, 1990, 
the appellant actually began experiencing 
symptoms and manifestations related to 
the myocardial infarction he suffered on 
the evening of August 12, 1990.

If the etiology of the diagnosed 
disorders are attributed to multiple 
factors/events, the specialists should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
specialists should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialists 
should state the reason why.

3.  Following completion of the above 
development, the RO should reajudicate 
this claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  The requisite period 
of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for examination may result in the denial of the claim.  38 
C.F.R. § 3.655 (2006).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


